Case: 2:17-cv-00936-EAS-KAJ Doc #: 20 Filed: 03/29/21 Page: 1 of 2 PAGEID #: 102




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 UNITED STATES OF AMERICA,
 ex rel. BOWEN,                                        CASE NO. 2:17-cv-936

        Plaintiff/Relator,                             FILED UNDER SEAL

        v.                                             JUDGE SARGUS

 KARVO COMPANIES, INC., et al.,                        MAGISTRATE JUDGE JOLSON

        Defendants.


                                              ORDER

       The Court, having considered the United States’ Notice of Election to Intervene and Ex

Parte Motion for Order Lifting Seal,

       IT IS HEREBY ORDERED as follows:

               1) The seal is lifted as to the filing of this case, the complaint filed herein, the

Notice of Election to Intervene filed by the United States, and all pleadings filed and orders

entered subsequent to the Notice of Election to Intervene. All other pleadings filed in this case

shall remain under seal;

               2) The United States and Relator shall file a stipulation of dismissal of this case

after receipt of the final payment from Defendants in accordance with the terms of the settlement

agreement entered by the parties; and
Case: 2:17-cv-00936-EAS-KAJ Doc #: 20 Filed: 03/29/21 Page: 2 of 2 PAGEID #: 103




       3) The Court shall retain jurisdiction to address any disputes arising under the settlement

agreement entered by the parties.


                                             s/Kimberly A. Jolson
                                             UNITED STATES MAGISTRATE JUDGE


Dated: March 29, 2021




                                            2
